Case 8:19-cv-01837-RGK-ADS Document 44-7 Filed 02/10/20 Page 1 of 2 Page ID #:1582




                           Exhibit 7
Pr nt    Case 8:19-cv-01837-RGK-ADS Document 44-7 Filed 02/10/20 Page 2 of 2 Page ID #:1583
        Wor space Webma



   TRS Studies
   "Tarek Fouad" [tfouad@

   Sent: 8/30/2014 9:14 AM
   To:      ""



   Dear
          -        ,

   I received the following email and & RFQ document (two attachments) from TRS. As per our previous
   conversation, we shouldn’t get involved with these studies. I wasted to share them with you before I inform
   them that we will not be able to respond to their request for quote.

   Regards,
   Tarek



   Attachments:           RFQ TRS.pdf     Qatar-
                                               Studies
                                          -        -SOW_31July14-2.pdf
                                                       ----


                                                 Copyright © 2003-2020. All rights reserved.




https //ema 16 godaddy com/w ndow/pr nt/?f=htm &h=248434558&u =1                                             Page 1 of 1
